DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-8, and 21 are allowed. Claims 1, 6–7, 10–11, and 13–17 have been amended, claim 2 has been cancelled, claim 21 is new, and the remaining claims are original or previously presented in the amendment filed by Applicant on July 25th, 2022. Claims 9–20 were withdrawn. Please refer to the Examiner amendment below.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9–20 directed to Groups II and III that were non-elected without traverse.  Accordingly, claims 9–20 have been cancelled.
Response to Amendment
Applicant's amendments to claims 1, 6–7, 10–11, and 13–17 filed on July 25th, 2022 are accepted because no new matter has been entered.
The Office thanks Applicant for the amendment to the Title of the Specification which is accepted.
The objections to the Specification and to claim 6 for minor informalities are withdrawn in view of the amendments filed on July 25th, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 9–20 are CANCELLED.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a neutron moderating block comprising a plurality of cooling channels and fuel channels, the fuel channels enclosed by a filler medium such that the fuel is not in direct contact with the neutron moderating block, in combination with all other limitations, including the first and second header and the pressure vessel comprising the fuel matrix.
Certain prior arts teach a plurality of fuel channels, but they do not lie within a moderating block and only contain one central cooling channel. Others comprise a medium surrounding a fuel but it is not separate from the moderator or the coolant, which must lie in a separate channel according to the claim. Others refer to a fuel assembly rather than an integrated fuel block with a moderator, and therefore do not meet all of the remaining limitations and are not considered reasonable to combine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nitin K. Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 2628